376 U.S. 190 (1964)
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE ET AL.
v.
WEBB'S CITY, INC.
No. 362.
Supreme Court of United States.
Decided February 17, 1964.
CERTIORARI TO THE DISTRICT COURT OF APPEAL OF FLORIDA, SECOND DISTRICT.
Robert L. Carter, Fred G. Minnis and Richard Feder for petitioners.
D. M. Patrick for respondent.
PER CURIAM.
Petitioners' motion to advance is denied. On respondent's suggestion of mootness, the judgment of the District Court of Appeals of Florida, Second District, is vacated and the cause remanded to that court for appropriate proceedings to effectuate respondent's representation that the injunction below will be set aside, without prejudice to the right of petitioner to move to vacate today's order in the event the injunction is not promptly vacated by the trial court.